        Case 1:19-cv-01054-JB-JHR Document 10 Filed 06/23/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

VICTOR SMITH,

               Plaintiff,

vs.                                                                       No. CIV 19-1054 JB\JHR

DOUGLAS M. BROWN; PATRICIA
YOUNG; NASHA TORREZ; TIM MAY;
NINA FOX; CAITLIN HENKE; JESSICA
HIDALGO HOLLAND; UNIVERSITY OF
NEW MEXICO POLICE DEPARTMENT;
and UNIVERSITY OF NEW MEXICO,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court, under rule 12(b)(6) of the Federal Rules of Civil

Procedure, on the Plaintiff’s untitled response, filed November 19, 2019 (Doc. 8)(“Response”).

Plaintiff Victor Smith appears pro se. For the reasons set out below, the Court will dismiss this

case with prejudice for failure to state a claim for which relief can be granted.

                               PROCEDURAL BACKGROUND

       Smith filed a Plaintiff’s Civil Rights Complaint Pursuant to 42 U.S.C. § 1983, filed

November 12, 2019 (Doc. 1)(“Complaint”), alleging:

              On May 31, 2017 while I was sitting in front of the computer receiving
       information exercising my First Amendment Right (See Kreimer vs Bureau of
       Police for Town of Morristown) Officer Patricia Young with malice approached
       me and said: “I want to get rid of you kind of people” while pointing her finger at
       me. I was the only Afro-American in the library at this time.

       ....

              On March 1, 2018 on the University of New Mexico main campus at the
       Women’s Resource Center Room 1160 four UNM P.D. police officers two male
       and two female. The two females were: Patricia Young and Mary Ann Wallace I
        Case 1:19-cv-01054-JB-JHR Document 10 Filed 06/23/20 Page 2 of 6



       Victor Smith was totally alone in the computer room pod. Mary Anne Wallace
       indicate and incorrectly and falsely accused me of incorrect claims in violation of
       the [5th, 8th and 14th Amendments to the Constitution of the United States of
       America].

       ....

              On March 1, 2018 UNM P.D. Police Officer Mary Anne Wallace presented
       and gave me a copy letter from the Dean of Students falsely and without evidence
       and incorrectly charged me #2.1 and 2.17 accusing me of actions physically
       harming the person and/or the property of others or which cause reasonable
       apprehension of physical harm.

       ....

              On March 1, 2018 Mesa Vista Hall Room 1160 (MSC06 3910) approx: 1:00
       p.m. UNM P.D. Officer Patricia Young and especially Mary Ann Wallace acted
       and engaged in intentionally targeting someone with a behavior that is meant to
       alarm annoy to torment and terrorize.

       ....

              On May 31, 2017, and March 1 2018 Paticia Young conducted her self in a
       behaivior and conduct of discriminating because of sex and color ignoring her legal
       responsabilities, such as Title VII in protecting my rights to Const Art 1 of free
       information kicking me out of the library while saying “I want to get rid of you
       people.”
       ....

               On 05/31/17 at 11.12 Sgt. officer Fox approved Patricia Young
       “Defamatory statements concerning Plaintiff, made an unprivileged publication to
       a third party and acted at least negligent in publishing the communication.

[sic] Complaint at 1-4. Smith seeks the following relief: (i) “to be re addmitted [sic] to the Main

Campus at the University of New Mexico, to further and complete my education”; (ii) “to have all

of these incorrect charges entirely dismissed”; and (iii) “monetary financial compensation.”

Complaint ¶ D2, at 5.

       The Honorable Jerry H. Ritter, United States Magistrate Judge for the District of New

Mexico, explained to Smith that:




                                               -2-
        Case 1:19-cv-01054-JB-JHR Document 10 Filed 06/23/20 Page 3 of 6



                 The Complaint fails to state a claim pursuant to 42 U.S.C. § 1983. “[T]o
        state a claim in federal court, a complaint must explain what each defendant did to
        him or her; when the defendant did it; how the defendant’s action harmed him or
        her; and, what specific legal right the plaintiff believes the defendant violated.”).
        See Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center,
        492 F.3d 1158, 1163 (10th Cir. 2007). The few factual allegations regarding
        Defendants University of New Mexico, University of New Mexico Police
        Department, Young and Wallace do not state a violation of a right secured by the
        Constitution and laws of the United States. See Hogan v. Winder, 762 F.3d 1096,
        1112 (10th Cir. 2014) (quoting West v. Atkins, 487 U.S. 42, 48 (1988)) (“Under
        42 U.S.C. § 1983, ‘a plaintiff must allege the violation of a right secured by the
        Constitution and laws of the United States.’”). There are no factual allegations
        regarding Defendants Douglas M. Brown, University of New Mexico, University
        of New Mexico Police Department, Tim May, Nasha Torrez, Caitlin Henke or
        Jessica Hidalgo Holland.

Memorandum Opinion and Order Granting Leave to File Amended Complaint, filed November

15, 2019 (Doc. 5)(“Magistrate Judge’s Order”).

        Smith filed a response before the December 6, 2019, deadline for filing an amended

complaint and attaches a note that states:

        I Victor Smith did “include” the additional “Attached Documents” as was . . .
        requested previously. It was literally “Incorrectly” stated on the District of New
        Mexico - Version 6.2.3 (Albuquerque): Civil Docket for case (1:19-cv-01054-JHR)
        that says no document attached “But” they were and are definitely “Included” from
        last time.” (I am re attaching them for a second time)

Response at 1 (emphasis in original). Attached to the response are: (i) the first page of a letter

from the UNM Dean of Students Office, dated June 14, 2017, to Smith; (ii) a State of New Mexico

Uniform Incident Report, issued by “UNMPD/Bernalillo” regarding a “Public Nuisance” incident,

which occurred on May 31, 2017; and (iii) copies of pages 2, 4 and 6 of the Complaint. Response

at 3.

        Smith previously has filed other actions against some of the same Defendants that are

named in this action asserting similar claims arising on the University of New Mexico campus.

See Smith v. Torrez, 428 F. Supp. 3d 629 (D.N.M. 2019)(Browning, J.)(dismissing case without



                                                -3-
        Case 1:19-cv-01054-JB-JHR Document 10 Filed 06/23/20 Page 4 of 6



prejudice, under 28 U.S.C. § 1915 and rule 12(b)(6), for failure to state a civil rights claim for

relief under 42 U.S.C. § 1983)(“Judge Browning’s Order”); Smith v. Univ. of N.M., No. CIV 19-

0741 JAP\SMV, 2019 WL 6039930 (D.N.M. Nov. 14, 2019)(Parker, J.)(dismissing case without

prejudice under 28 U.S.C. § 1915 for failure to state a civil rights claim for relief under

42 U.S.C. § 1983, and because Smith failed to supplement the complaint after the Court ordered

him to do so)(“Judge Parker’s Order”); Smith v. May, No. CIV 18-0881 KG\SCY, 2019 WL

5924393 (D.N.M. Nov. 13, 2018)(Gonzales, J.)(dismissing case without prejudice, under

28 U.S.C. § 1915, for failure to state a civil rights claim for relief under 42 U.S.C. § 1983)(“Judge

Gonzales’ Order”).

                            LAW REGARDING PRO SE LITIGANTS

        When a party proceeds pro se, a court construes his or her pleadings liberally and holds

him or her “to a less stringent standard than [that applied to] formal pleadings drafted by lawyers.”

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). “[I]f the Court can reasonably read the

pleadings to state a valid claim on which [the plaintiff] could prevail, it should do so despite [his]

failure to cite proper legal authority, his confusion of various legal theories, his poor syntax and

sentence construction, or his unfamiliarity with pleading requirements.” Hall v. Bellmon, 935 F.2d

at 1110. The Court will not, however, “assume the role of advocate for the pro se litigant.” Hall

v. Bellmon, 935 F.2d at 1110. “[P]ro se status does not excuse the obligation of any litigant to

comply with the fundamental requirements of the Federal Rules of Civil and Appellate Procedure.”

Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994).

          LAW REGARDING SUA SPONTE DISMISSAL UNDER RULE 12(b)(6)

        Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the court to dismiss a

complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A

plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

                                                    -4-
        Case 1:19-cv-01054-JB-JHR Document 10 Filed 06/23/20 Page 5 of 6



v. Twombly, 550 U.S. 544, 570 (2007). A district court should not dismiss a pro se complaint under

rule 12(b)(6) “unless it appears beyond doubt that the plaintiff can prove no set of facts in support of

his claim which would entitle him to relief.” Fed. R. Civ. P. 12(b)(6). While dismissal under rule

12(b)(6) generally follows a motion to dismiss, a court’s sua sponte dismissal of a complaint under

rule 12(b)(6) is not an error if it is “‘patently obvious’ that the plaintiff could not prevail on the facts

alleged, and allowing him an opportunity to amend his complaint would be futile.” Curley v. Perry,

246 F.3d 1276, 1282 (10th Cir. 2001)(quoting Hall v. Bellmon, 935 F.3d at 1110).

                                               ANALYSIS

        Having carefully reviewed Smith’s Response and the relevant law, the Court will dismiss

this case for failure to state a claim for which relief can be granted. Smith’s Complaint does not

state a claim for which relief can be granted, and he did not file an amended complaint after leave

and explanation.     See Magistrate Judge’s Order at 3.           Construing Smith’s response as an

amendment to the Complaint, it too fails to state a claim. The Court previously has explained the

allegations necessary to state claim to 42 U.S.C. § 1983. See Smith v. Torrez, 428 F. Supp. 3d at

634-35; See also Smith v. University of New Mexico, 2019 WL 6039930, at *2; Smith v. May,

2018 WL 5924393, at *2. Despite those explanations, Smith has filed yet another Complaint in

this case which does not state a claim. After the Magistrate Judge Ritter allowed Smith an

opportunity to amend his Complaint, Smith did not file an amended complaint which states a claim.

See Curley v. Perry, 246 F.3d at 1282 (stating that while dismissal under rule 12(b)(6) generally

follows a motion to dismiss, a court’s sua sponte dismissal of a complaint under rule 12(b)(6) is

not an error if it is “‘‘patently obvious’ that the plaintiff could not prevail on the facts alleged, and

allowing him an opportunity to amend his complaint would be futile’”)(quoting Hall v. Bellmon,

935 F.3d at 1110).



                                                   -5-
           Case 1:19-cv-01054-JB-JHR Document 10 Filed 06/23/20 Page 6 of 6



       IT IS ORDERED that: (i) this case is dismissed with prejudice; and (ii) and Final

Judgment will be entered.




                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE


Parties:

Victor Smith
Albuquerque, New Mexico

       Plaintiff pro se




                                          -6-
